DETAILED ACTION
	This action is in response to papers filed on 6 AUG 2019.
Priority
Applicant's claim for the benefit of a prior-filed application PCT/JP2018/003799 filed 5 FEB 2018 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the foreign patent application JP 2017-019883 filed 6 FEB 2017 has been filed in the application. An English translation of the foreign patent application JP 2017-019883 has not been filed in the application.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application (amended claims filed on 25 January 2021) contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 3, 5-10, 12, 15-17, and 19 drawn to a product comprising a TCR comprising alpha and beta, variable and constant regions, comprising various SEQ ID NO:s.
Group II, claims 2 and 4, drawn to a product comprising a TCR comprising alpha and beta, variable regions, comprising various SEQ ID NO:s.
Group III, claims 11 and 20, drawn to a method of making a cell comprising a nucleic acid comprising a TCR with variable alpha and beta regions.
Group IV, claims 13-14, drawn to a method comprising differentiating a stem cell comprising a TCR with variable alpha and beta regions.
Group V, claim 18, drawn to a method of use of the cell comprising a TCR with variable alpha and beta regions.
Lack of Unity – A Priori
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2 they lack the same or corresponding special technical features for the following reasons: Groups I-II, drawn to TCRs, lack unity of invention because the groups do not share a common technical feature. 
Group II requires the technical feature of a polynucleotide comprising the nucleotide sequences of SEQ ID NO:s 13-18 and 23-24. Groups I and III-V do not require this technical feature. Therefore Group II lacks unity a priori with Groups I and III-V. Additionally, Group IV a priori with Groups I-III and V.
Groups I and II, drawn to products, therefore lack a shared special technical feature a priori. And Groups III and IV, drawn to a method of making, lack a shared technical feature.
Response Required
In view of a lack of unity in the absence of a special technical feature required for co-examination, restriction is required because there is no unity of invention or inventive step. 
A single group must be elected from Groups I-V above. 
Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
This application contains claims in Group I directed to the following patentably distinct species:
alternate TCR-alpha variable regions: SEQ ID NO: 19 or SEQ ID NO: 20, recited in claim 3; and for SEQ ID NO: 19, the corresponding SEQ ID NO:s recited in claim 1 (SEQ ID NO:s 1-3); and for SEQ ID NO: 20, the corresponding SEQ ID NO:s recited in claim 1 (SEQ ID NO:s 4-6)
alternate TCR-beta variable regions: SEQ ID NO: 21 or SEQ ID NO: 22, recited in claim 3; and for SEQ ID NO: 21, the corresponding SEQ ID NO:s recited in claim 1 (SEQ ID NO:s 7-9); and for SEQ ID NO: 22, the corresponding SEQ ID NO:s recited in claim 1 (SEQ ID NO:s 10-12)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the 
If Group I is elected, Applicant is required under 35 U.S.C. 121 and 372 to elect a single disclosed species from i) and ii) above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must therefore elect from item i) above either:
SEQ ID NO:s 1-3 and 19, or 
SEQ ID NO:s 4-6 and 20 
Applicant must also elect from item ii) above either: 
SEQ ID NO:s 7-9 and 21, or 
SEQ ID NO:s 10-12 and 22.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic:  claims 1 and 2. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Multiple Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder of Product and Process Claims

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                          

/KEVIN K HILL/Primary Examiner, Art Unit 1633